‘°"‘8’2°18 ease 2:18-cv-03440-JJt”“"“t$'é‘i:ud??i“e“di]?t'f?"bil'tiae" rtiz?iz“itii"§`p' Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

1 Civil Cover Sheet

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conferenee of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained

herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
use only in the District of Arizona.

'l.`he completed cover sheet must be printed directly to PI)F and filed as an attachment to the
Complaint or Notice of Removal.

 

Vasbinder Jordan ', Mr.; Scottsdale

. . _ _ City of Phoenix ; City of Phoenix
Plamtlff($)' Wor`ship Cener, Inc. Defendant($)' Board of Adjustment
County_ot` Residence: Maricopa County of Residence: Maricopa . `

. County Where Cl'aim For Relief Arose: Maricopa

Plaintift‘s Atty(s): Defendant's Atty(s):
Christopher J Charles , Mr. Paul M. Li , Mr.

Provident Law City of Phoenix City Attorney
14646 N. Kierland Boulevard, Suite 230 200 W.! Washington, #1300
Scottsdale, Arizona 85254 Phoenix, Al‘izona 85003
(480) 388-2242 (602) 262-6761

Samuel J. Doncaster , Mr.

Provident Law

14646 N. Kierland Boulevard, Suite 230
Scottsdale, Arizona 85254

(48) 388-3343

 

lREMOVAL FROM MARICOPA COUNTY, CASE #CV2018-053613

 

II. Basis of lpg`sdiction: l 3. Federal Qu_estion (U.S. not a party)

III. Citizenship of Principll ,
Pal‘tigs (Diversity Cases Ooly)
Plaintiff:- N/A
Defendant: - N/A

IV, Origin : 2. Removed From State Court
V. Nat_"gre of Snit: _ 440 Other Civil Rights
VI,Qause of Action; lst and 14th Amendment, ADA, RLUIPA

http:f/www.azd.uscourts.gov/egi-binlgenerate_civi|_js44.p| `- . 112

lone/2018 Case 2:18-cv-03440-.].]WW“BEYGEWH@°£L“E"b‘FM&l€O?`Q‘W$-P' Page 2 of 4

VII. Requested in §;omplaint
Class Action: No

Dollar Demand; N/A
Jury Demand: No

 

VIII. This_ case is not related to another case.

 

Signature: PaulM.Li
l)ate: 10/22/2 1

If any of this information is incorrect, please go back to the Civil Cover Sheet input form using the Buck button in your brewster
and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents

Revised: 011'2014

http:/.'www.azd.uscourts.gov/cgi-bin/generate_civi|_js44.p1 2/2

ease 2:18'CV'§EYYYJEMEPPREWIWCORHER§ii¥rhi@ PHQ€ 3 01°4

FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet _at the time
the case is filed in the United States District Clerk's Ofiice

Additional sheets may be used as necessary

 

1. _ Ster of the Case: _ t
Please include all Plaintiff(s), Defendant(s), lntervenor(s), Counterclaimant(s), Crossclaimant(s) and
Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
' attorney(s) of record for each party named and include their bar number, firm name, correct mailing

address, and phone number (including area code).

 

 

'PM - Party Type Attorne s

Scottsdale Worship Center, lnc. P|aitnitfs Christopher Char|es, AZ State Bar No. 023148

Jordan Vasbinder ' ' _ Samue| 00ncaster, AZ State Bar No.-028541 -
Provident Law

14646 N. Kierland boulevard. Suite 230
Scottsda|e,AZ 85254

 

City of Phoenix Defendants Pau| M. Li AZ State Bar No. 021893
City of Phoenix Board of Adjustment City of Phoenix Attorney's Offiee
200 W. Washington #1300

Phoenix, AZ 85003

 

 

 

 

 

 

2. Jury Demand: -
Was a Jury Demand made in another jurisdiction? Yes 0 No @
If "Yes,“ by which party and on What date?

 

3. Answer:
` Was an Answer made in another jurisdiction? Yes @ No 0
lf "Yes," by which party and on What date‘?

P|aintiffs Scottsda|e Worship Center, lnc. and Jordan Vasb'lnder ' 10101/2018

 

Supp CV Cover Sheet (rev 8!20/2015)

4_ Served Pa%r§se: 2:18-cv-03440-.].]T Document 1-1 Fl|ed 10/24/18 Page 4 of 4

The following parties have been served at-the time this case Was removed:

 

 

Paity Date Served Method of Service
City of Phoenix 10101/2018 E-Service
City of Phoenix Board of Adjustment 10/01/2018 E-Service

 

 

 

 

 

 

5. _ Unserved Parties:

The following parties have not been served at the time this case Was removed:

 

Pa:rty

Reason Not Served

 

None

 

 

 

 

 

 

6. Nonsuited, Dismissed or Terminated Parties: _
Please indicate changes from the style of the papers from another jurisdiction and the reason for the

change:

 

Party

Reason for Change

 

None

 

 

 

 

 

 

7. Claims of the Parties:‘

The filing party submits the following summary of the remaining claims of each party in this litigation:

 

Party

Claims

 

Soottsdale Worship Center. lnc.
Jordan Vasbinder

Arbitrarily and Capricious Quasi-Judicia| Decision
Vio|ation of Civi|_ Rights - 1st and 14th Amenc|ment

 

Vio|ation of State Statuory Rights
Vio|ation of Federa| Statutory Rights - RLU|PA and ADA

 

 

 

 

 

Pursuant to 28 USC § 1446(a) a copy of all process,'pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.

Supp CV Cover Sheet (rev 8/20!2015)

 

